IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                             NOT FOR PUBLICATION
______________________________________
                                       )
JOSEPH CARL PAYNE,                     )
                                       )
                  Plaintiff,           )      No. 22-898 C
                                       )
            v.                         )      Filed: August 22, 2022
                                       )
THE UNITED STATES,                     )
                                       )
                  Defendant.           )
______________________________________ )

                         MEMORANDUM OPINION AND ORDER

       On August 10, 2022, Plaintiff Joseph Carl Payne, proceeding pro se, filed a Complaint in

this Court. Pl.’s Compl., ECF No. 1. Plaintiff, a retired postal worker, raises claims involving

decades-old grievances against the United States Postal Service. See generally id. Although

difficult to discern, based upon the Court’s review, Plaintiff appears to challenge the Postal

Service’s failure to promote him. Id.

       Plaintiff seeks to proceed in forma pauperis (“IFP”), i.e., to proceed with this case without

paying the $402 filing fee. Pl.’s Appl. to Proceed In Forma Pauperis, ECF No. 3. “Courts have

discretion under 28 U.S.C. § 1915 to grant in forma pauperis status to litigants.” Colida v.

Panasonic Corp. of N. Am., 374 F. App’x 37, 38 (Fed. Cir. 2010) (citing Denton v. Hernandez,

504 U.S. 25, 33–34 (1992)). This statutory provision “permits, but does not require, a court to

allow a party to proceed without paying the requisite fees if ‘the person is unable to pay such fees

or give security therefor.’” 1 Chamberlain v. United States, 655 F. App’x 822, 825 (Fed. Cir. 2016)



       1
          The language of § 1915(a)(1) requires the submission of “an affidavit that includes a
statement of all assets such prisoner possesses that the person is unable to pay such fees or give
security therefor.” 28 U.S.C. § 1915(a)(1). Despite the reference to “prisoner” in § 1915(a)(1), a
(quoting 28 U.S.C. § 1915(a)(1)); see Bryant v. United States, 618 F. App’x 683, 685 (Fed. Cir.

2015) (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)) (“Proceeding in forma

pauperis . . . is a privilege, not a right.”). “[T]he threshold for a motion to proceed in forma

pauperis is not high.” Fiebelkorn v. United States, 77 Fed. Cl. 59, 62 (2007). A plaintiff, however,

must support his request with an affidavit providing sufficient information, including a statement

of all assets, showing his eligibility for IFP status. 28 U.S.C. § 1915(a)(1). It is left to the

discretion of the presiding judge to determine, based on the financial information submitted,

whether the plaintiff is “unable to pay such fees.” See Brestle v. United States, 139 Fed. Cl. 95,

103 (2018).

        Plaintiff’s IFP Application is incomplete and, in some respects, vague.             The Court

understands that Plaintiff is retired and receiving pensions or retirement payments from both the

Postal Service and the Army; however, it is unclear how much money he receives monthly from

these sources or how much he possesses in checking or savings accounts. ECF No. 3 ¶¶ 2–4. He

also receives veterans benefits, which according to a letter dated March 2016 total approximately

$3,069 per month. See id. ¶ 3; Ex. to Pl.’s Compl. at 36, ECF No. 1-1. Plaintiff further indicates

that he owns a pickup truck worth $15,000, as well as an SUV, and has two homes for which he

pays in total $3,700 a month. ECF No. 3 ¶¶ 5–6. Plaintiff lists one dependent and appears to

indicate that he recently paid off a debt of $50,000. Id. ¶¶ 7–8. Plaintiff also asserts that the Postal

Service is “suppose[d] to pay court costs[,] not me.” Id. ¶ 2(b).

        As an initial matter, Plaintiff is incorrect regarding his obligation to pay the filing fee.

“Parties filing actions in this court are required to pay the filing fee” unless granted IFP status.



“number of courts . . . have concluded that Congress did not intend for non-prisoners to be barred
from being able to proceed in forma pauperis in federal court.” Brestle v. United States, 139 Fed.
Cl. 95, 102 n.6 (2018) (collecting cases).
                                                   2
Brown v. United States, 88 Fed. Cl. 795, 798 (2009) (citing 28 U.S.C. § 1926(a), and Rule 77.1(c),

Rules of the United States Court of Federal Claims (“RCFC”)). Likewise, Plaintiff must make an

affirmative showing of his entitlement to proceed IFP. See 28 U.S.C. § 1915(a)(1); Brestle, 139

Fed. Cl. at 103 (“[W]hether to allow a plaintiff to proceed in forma pauperis is left to the discretion

of the presiding judge, based on the information submitted by the plaintiff or plaintiffs.”) (emphasis

added)); Taylor v. Supreme Ct. of NJ, No. 06-5530, 2007 WL 9754090, at *1 (D.N.J. Jan. 19,

2007) (quoting Thompson v. Pisano, No. 06-1817, slip op. at 1 (3d Cir. Nov. 15, 2006)) (plaintiff

has the “burden to ‘provide the [Court] with the financial information it need[s] to make a

determination as to whether he qualifie[s] for in forma pauperis status’”). Ordinarily, the Court

would compare a plaintiff’s income and expenses, as requested in the IFP application form, and

consult the poverty guidelines produced by the Department of Health and Human Services as a

measure of entitlement to IFP status. See, e.g., Moore v. United States, 93 Fed. Cl. 411, 415 (2010)

(granting plaintiff IFP status where “plaintiff’s financial information demonstrate[d] an inability

to meet existing financial demands, with very few liquid assets and an annual income level below

the government established poverty line”); Waltner v. United States, 93 Fed. Cl. 139, 143 (2010)

(same); Fiebelkorn, 77 Fed. Cl. at 63. Here, however, Plaintiff’s total monthly income and

expenses are unclear, and the Court cannot discern how much money Plaintiff has on hand in

checking and savings accounts as he states only that money “comes in and out.” See ECF No. 3 ¶

4; see id. ¶¶ 2–3, 6.

        The omission of this information notwithstanding, the Court finds that requiring Plaintiff

to pay the filing fee would not constitute a “serious hardship.” Fiebelkorn, 77 Fed. Cl. at 62.

While Plaintiff’s Application indicates that he has a dependent and expenses of an unknown total

amount, it also indicates that he has three sources of income, owns two cars, and has two homes.



                                                  3
See ECF No. 3 ¶¶ 3, 5–6. Plaintiff’s triple sources of income, combined with the apparent financial

wherewithal to afford two cars and two homes, strongly suggest that not only is Plaintiff capable

of paying the $402 filing fee, but that payment would not “impose[] undue financial hardship”

such that relief from payment under § 1915(a)(1) is warranted. Chamberlain, 655 F. App’x at 825;

see, e.g., White Horse v. United States, No. 20-1624C, 2021 WL 1200727, at *2 (Fed. Cl. Mar. 30,

2021) (denying IFP status where plaintiff’s income exceeded expenses by roughly $600 per month

and annual income exceeded poverty guidelines). As such, the Court finds that Plaintiff has not

demonstrated that he is entitled to IFP status and denies Plaintiff’s Application accordingly.

       The Court further notes that, based on its review, Plaintiff’s Complaint appears to suffer

from multiple defects. First, the Complaint is oftentimes illegible and lacks a coherent narrative

that would permit one to understand the basic facts and legal basis for Plaintiff’s claims such that

Defendant could file a meaningful responsive pleading. See Sledge v. Goodyear Dunlop Tires N.

Am., Ltd., 275 F.3d 1014, 1018 n.8 (11th Cir. 2001) (“The failure of the plaintiff to identify his

claims with sufficient clarity to enable the defendant to frame a responsible pleading constitutes

shotgun pleading.”). Plaintiff also appears to, at least in part, raise claims that, as of April 22,

2022, lacked a final decision from the Merit Systems Protection Board, see Payne v. United States

Postal Serv., No. 22-1419, 2022 WL 1197334, at *1 (Fed. Cir. Apr. 22, 2022), and over which this

Court does not have jurisdiction, see Manning v. United States, No. 20-CV-1446C, 2021 WL

3469197, at *4 (Fed. Cl. Aug. 6, 2021), aff’d, No. 22-1025, 2022 WL 621048 (Fed. Cir. Mar. 3,

2022); Taylor v. United States, 73 Fed. Cl. 532, 540 (2006) (citing 42 U.S.C. § 2000e–5(f)(3))

(holding in pro se employment discrimination case that “Title VII [of the Civil Rights Act of 1964]

provides for jurisdiction in the United States district courts, but not in the Court of Federal

Claims”). Finally, many of the claims raised in the Complaint appear to have accrued (at the very



                                                 4
latest) over a decade ago, further placing into question this Court’s jurisdiction on statute of

limitations grounds. See, e.g., ECF No. 1 at 2–3 (detailing grievance from 2008); id. at 4–9

(allegations ranging from late 1990s to 2008); see Podlucky v. United States, No. 22-1319, 2022

WL 2951461, at *1 (Fed. Cir. July 26, 2022) (citations omitted) (explaining that a claim brought

in this Court “must be brought within six years of its accrual” and that such limitation “is

jurisdictional and not subject to equitable tolling”).

       For these reasons, the Court finds that Plaintiff is not entitled to IFP status. Accordingly,

Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 3) is DENIED. Plaintiff is

ORDERED to pay the $402 filing fee on or before September 21, 2022. If Plaintiff fails to

comply with this order, the Court will dismiss his case for failure to prosecute under RCFC 41(b).

It is further ORDERED that the deadline for Defendant to respond to the Complaint is hereby

STAYED pending further Court order.

       SO ORDERED.


Dated: August 22, 2022                                         /s/ Kathryn C. Davis
                                                         KATHRYN C. DAVIS
                                                         Judge




                                                  5